Detailed Action
Double Patenting
The nonstatutory double patenting rejection is summarized as follows:

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,765,933 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patent and the application are claiming common subject matter, as follows:
crown cap game device using a crown cap
a measurement device configured with a Bluetooth module installed in a bottom of a crown cap
wherein the measurement device clings to a wall 
the Bluetooth module provides a connection with a mobile device equipped with a mobile application which analyzes 
displays data from the measurement device 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)  A person shall be entitled to a patent unless—



Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al (US 2016/0324726 A1).
Regarding claim 1, Roberts discloses a crown cap device using a crown cap or other similar small object remaining a cap shape (Fig. 1), comprising a measurement device (103) configured with a Bluetooth module installed in a bottom of a crown cap (Fig. 4), wherein the measurement device clings to a wall (Fig. 4) and the Bluetooth module provides a connection with a mobile device (Fig. 1) equipped with a mobile application which analyzes and displays data from the measurement device (¶ [0032]) equipped with accelerometer and gyroscope (¶ [0043]: accelerometer and/or gyroscope). 
Regarding claim 2, Roberts discloses wherein the crown cap comprises a measurement device configured accelerometer and gyroscope to evaluate spinning performance on the surface and tossing performance in the air (¶ [0043]: accelerometer and/or gyroscope). 
Regarding claim 3, Roberts discloses wherein the crown cap performs fast tricks in the air or on the surface (Abstract: statement of intended use), comprising a measurement device that clings to the wall of the crown bottle cap via casing that protect electronics board from physical damages (Fig. 4). 
Regarding 5, Roberts discloses wherein the crown cap performs fast tricks in the air or on the surface (Abstract: statement of intended use), comprising a measurement device configured with a temperature sensor to measure temperature of environment, a hand any other object that the crown cap game device has contact with (¶ [0080]: temperature sensor). 
Regarding 6, Roberts discloses wherein the crown cap performs fast tricks in the air or on the surface (Abstract: statement of intended use), comprising measurement device that can be covered by any other form of small cover than a cap, enabling to perform fast tricks in the air and on the surface like coin shape (¶ [0080]: temperature sensor). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts in view of Tiny_Bluetooth_Sensors_Kickstarter.pdf (“TBS”).
Regarding 7, Roberts discloses wherein the crown cap performs fast tricks in the air or on the surface (Abstract: statement of intended use).  , TBS suggests—where Roberts does not disclose—a measurement device configured with a button to turn on/off measurement device and many other activities associated with gaming, tricks, mobile applications and led diode (p. 6).   It would have been obvious to a person of ordinary skill in the art prior to the effective filing 

Allowable Subject Matter
Claim 4 would be allowable if appropriate action is taken to overcome the rejection(s) under the nonstatutory double-patenting doctrine set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art considered pertinent to applicant's disclosure and not relied upon is made of record on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571) 272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (571) 270-8844.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Applicant may choose, at his or her discretion, to correspond with Examiner via Internet e-mail.   A paper copy of any and all email correspondence will be placed in the appropriate patent application file.   Email communication must be authorized in advance.   Without a written authorization by applicant in place, the USPTO will not respond via e-mail to any correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail.  I understand that a copy of these communications will be made of record in the application file.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
	

See MPEP 502.03 for more information.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715